DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered. Claims 1-6 and 10-36 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the at least one of the multiple interpreted PRI values" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


	Claim Rejections - 35 USC § 102
Claims 1, 3-6, 10-20, 22-33 and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2020/0205150 A1), hereinafter “Cheng”.
Regarding claim 1:
Cheng discloses a method of wireless communication, the method comprising: 
receiving, by a user equipment (UE) (Fig, 1, 110), Downlink Control Information (DCI) (Fig. 2, 210) including a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint (Para. [0108], “PUCCH resource indicator (i.e. PRI)” indicating PUCCH resource #1 for HARQ feedback);
configuring, based on a Radio Recourse Control (RRC) configuration (Para. [0108], “RRC signaling” configuring PUCCH resource #1 to be applied for PUCCH repetition), the UE for mapping the PRI field codepoint to a set of one or more interpreted PRI values, wherein the one or more interpreted PRI values are integer values (Para. [0108], #4 and #5, which are positions of a symbol in a slot for the first repetitive PUCCH); and
transmitting, by the UE, multiple Physical Uplink Control Channel (PUCCH) repetitions within a slot position using multiple PUCCH resources based on the one or more interpreted PRI values (Para. [0108], “the PUCCH resource #1 is started from the symbol#4 in a slot and the length of the slot is two OFDM symbols, the UE may transmit the first repetitive PUCCH for the HARQ feedback of the PDSCH on the OFDM symbol#4 and symbol#5 in slot#n+4, the second repetitive PUCCH on the OFDM symbol#6 and symbol#7, and so on. The last repetitive PUCCH may be transmitted on the symbol #12 and #13.” Also see Para. [0113]). 
	Regarding claim 3:
Cheng further discloses wherein transmitting, by the UE, the multiple PUCCH repetitions within the slot position using multiple PUCCH resources is based on the RRC configuration comprising data indicating to use the multiple PUCCH resources, and further comprising mapping by the UE the value of the PRI field codepoint to a set of one or more interpreted PRI values (Para. [0108]).
	Regarding claims 4 and 35: 
Cheng further discloses receiving, by the UE, the RRC configuration. (Para. [0108]). 
	Regarding claim 5:
Cheng further discloses wherein receiving, by the UE, a Medium Access Control (MAC)-Control Element (CE); and activating, based on the MAC-CE, a mapping functionality at the UE for mapping the PRI field codepoint to the set of one or more interpreted PRI values (Para. [0109] and [0112]).
 Regarding claim 6:
Cheng further discloses wherein the set of one or more interpreted PRI values includes multiple interpreted PRI values (Para. [0108], symbol positions for the repetitive PUCCH transmissions); the multiple interpreted PRI values comprise: a first interpreted PRI value corresponding to a first PUCCH resource (symbol#4 and symbol#5, for the first repetitive PUCCH); and a second interpreted PRI value corresponding to a second PUCCH resource (symbol#6 and symbol#7 for the second repetitive PUCCH); and the at least one of the multiple interpreted PRI values has the same value as the value of the PRI field codepoint (symbol#4 and symbol#5 for the first repetitive PUCCH).
Regarding claim 10:
Cheng further discloses wherein the multiple PUCCH repetitions are transmitted within the slot position using the multiple PUCCH resources based on the set of one or more interpreted PRI values. (Para. [0108] and [0113]).
Regarding claim 11:
Cheng further discloses wherein transmitting the multiple PUCCH repetitions comprises: transmitting, by the UE using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition of the multiple PUCCH repetitions within the slot position; and transmitting, by the UE using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition of the multiple PUCCH repetitions within the slot position. (Para. [0108] and [0113]).
Regarding claim 12 and 36:
Cheng further discloses wherein the UE determines to perform a mapping of the value of the PRI field codepoint to a set of one or more interpreted PRI values based on a determination that the DCI points to the multiple Transmission Configuration Indicator states (Para. [0113], “the PUCCH repetition indicator” which indicates to the UE the number of PUCCH repetitions for HARQ feedback).
Regarding claim 13:
Cheng further discloses based on a determination to perform the PUCCH repetition using the multiple PUCCH resources: selecting, by the UE, a first PUCCH resource as a first of the multiple PUCCH resources, the first PUCCH resource corresponding to the value of the PRI filed codepoint (Para. [0108], “first repetitive PUCCH on OFDM symbol#4 and symbol#5 in slot#n+4” which corresponds to the PRI and K1 indicators of the DCI); and selecting, by the UE, a second PUCCH resource as a second of the multiple PUCCH resources (Para. [0108], “second repetitive PUCCH on OFDM symbol#6 and symbol#7”).
	Regarding claim 14:
Cheng further discloses wherein the second PUCCH resource is selected from a set of available PUCCH resources within a PUCCH resource set, excluding the selected PUCCH resource, based on: not overlapping with the first PUCCH resource; starting after the first PUCCH resource; having a different activated beam from an activated beam of the first PUCCH resource; having an activated beam corresponding to the same Quasi Co-Located (QCL) source as at least one TCI state pointed to by the DCI; or a combination thereof (Para. [0108], e.g., “first repetitive PUCCH” and “second repetitive PUCCH” are not overlapped; Para. [0124])
Regarding claim 15:
Cheng discloses an apparatus (Fig. 6, 600) configured for wireless communication, the apparatus comprising: at least one processor (Fig. 6, 626); and a memory (Fig. 6, 628) coupled to the at least one processor, wherein the at least one processor is configured to: receive Downlink Control Information (DCI) including a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint; map the PRI field codepoint to a set of one or more interpreted PRI values based on a Radio Recourse Control (RRC) configuration, wherein the one or more interpreted PRI values are integer values; and initiate transmission of multiple PUCCH repetitions within the slot position using the multiple PUCCH resources based on the one or more interpreted PRI values (See rejection of claim 1).
 Regarding claim 16:
Cheng further discloses wherein the DCI includes a Downlink (DL) DCI scheduling a Physical Downlink Shared Channel (PDSCH), and the PUCCH repetition includes a Hybrid Automatic Repeat Request (HARQ)-ACK codebook (Para. [0108]).
Regarding claim 17:
Cheng further discloses wherein the at least one processor is configured to receive multiple DCIs, the multiple DCIs including the DCI, each of the multiple DCIs including a corresponding PRI field codepoint and a corresponding Hybrid Automatic Repeat Request (HARQ) feedback timing indicator field (Para. [0057] and [0126]).
Regarding claim 18:
Cheng further discloses wherein the corresponding values of the HARQ feedback timing indicator field of the multiple DCIs indicate the same slot position for PUCCH transmission of HARQ-ACK feedback (Para. [0126]).
	Regarding claim 19:
Cheng further discloses wherein the at least one processor is configured to: identify a last detected DCI of the multiple of DCIs; and determine to perform PUCCH repetition if the corresponding PRI field codepoint of the last detected DCI indicates multiple PRI values (Para. [0126], “The BS 320 may then transmit another DCI to the UE 400 … and PUCCH resource #1 may be configured to perform the PUCCH repetition based on the RRC signaling.”).
Regarding claim 20:
Cheng further discloses wherein the at least one processor is configured to determine to perform PUCCH repetition based on at least one DCI of the set of DCI has a corresponding PRI field codepoint that indicates multiple PRI values (Para. [0126]).
	Regarding claim 22:
Cheng further discloses wherein the slot position includes a slot or a sub-slot of the slot (Para. [0108], “slot#n+4”).
	Regarding claim 23:
Cheng discloses a method of wireless communication, the method comprising: 
transmitting a Radio Resource Control (RRC) configuration associated with configuring a user equipment (UE) to map a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint to a set of one or more interpreted PRI values, wherein the one or more interpreted PRI values are integer values; identifying, by a base station, a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint that indicates to perform Physical Uplink Control Channel (PUCCH) repetition within a slot position using a single PUCCH resource or multiple PUCCH resources; transmitting, by the base station, Downlink Control Information (DCI) including the PRI field codepoint; and receiving, by the base station, PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 1). 
Regarding claim 24:
Cheng further discloses wherein receiving the PUCCH repetition comprises: receiving, by the base station using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition within the slot position; and receiving, by the base station using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition within the slot position (See cited paragraphs and rationales set forth in the rejection of claim 2).
Regarding claim 25:
Cheng further discloses wherein the PRI field codepoint indicates to perform PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 10).
Regarding claim 26:
Cheng further discloses determining whether to receive the multiple PUCCH repetitions; determining whether to receive a PUCCH repetition within the slot position using the single PUCCH resource or the multiple PUCCH resources; or a combination thereof (See cited paragraphs and rationales set forth in the rejection of claim 12).
Regarding claim 27:
Cheng further discloses wherein the PRI field codepoint maps to a set of one or more interpreted PRI values or indicates to perform a mapping of the PRI field codepoint to a set of one or more interpreted PRI values (See cited paragraphs and rationales set forth in the rejection of claim 3).
Regarding claim 28:
Cheng further discloses wherein the set of one or more interpreted PRI values includes at least two interpreted PRI values (See cited paragraphs and rationales set forth in the rejection of claim 6).
Regarding claim 29:
Cheng further discloses generating, by the base station, a radio resource control (RRC) configuration that includes data that indicates whether to transmit multiple PUCCH repetitions using the single PUCCH resource or multiple PUCCH resources(Para. [0131]).
Regarding claim 30:
Cheng further discloses wherein the slot position includes a slot or a sub-slot of the slot (See cited paragraphs and rationales set forth in the rejection of claim 22).
Regarding claim 31:
Cheng discloses an apparatus (Fig. 6, 600) configured for wireless communication, the apparatus comprising: at least one processor (Fig. 6, 626); and a memory (Fig. 6, 628) coupled to the at least one processor, wherein the at least one processor is configured to: identify, by a base station, a Physical Uplink Control Channel Resource Indicator (PRI) field codepoint that indicates to perform Physical Uplink Control Channel (PUCCH) repetition within a slot position using a single PUCCH resource or multiple PUCCH resources; initiate transmission of Downlink Control Information (DCI) including the PRI field codepoint; and receive PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 23).
Regarding claim 32:
Cheng further discloses wherein, to receive the PUCCH repetition comprises, the at least one processor is configured to: receive, using a first PUCCH resource of the multiple PUCCH resources, a first PUCCH repetition within the slot position; and receive, n using a second PUCCH resource of the multiple PUCCH resources, a second PUCCH repetition within the slot position (See cited paragraphs and rationales set forth in the rejection of claim 24).
Regarding claim 33:
Cheng further discloses wherein the PRI field codepoint indicates to perform PUCCH repetition within the slot position using the multiple PUCCH resources (See cited paragraphs and rationales set forth in the rejection of claim 25).

Allowable Subject Matter
Claim 2, 21 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465